Citation Nr: 0504568	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from December 1950 to 
September 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  At present, after remand to the RO in September 
2003, the case is once again before the Board for appellate 
review.

In this respect, the Board notes that the veteran's claim was 
originally denied by the RO in a February 1952 rating 
decision.  The veteran perfected his appeal to the Board with 
respect to this issue, but in an October 1952 Board decision, 
the Board denied the veteran's claim.  Subsequently, in March 
2001, the veteran attempted to reopen his claim, which was 
once again denied in a November 2001 rating decision.  The 
veteran perfected his appeal regarding the November 2001 
denial, and in a January 2003 Board decision, the Board 
reopened the veteran's claim of service connection for a 
heart disorder.  Hence, the issue currently on appeal is as 
set forth on the title page of this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The record contains clear and unmistakable evidence that 
a heart disorder pre-existed the veteran's active military 
service and was not aggravated during service.   




CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via May 2001, April 2003 and February 2004 
RO letters, the November 2001 rating decision, the March 2002 
statement of the case (SOC), and the January 2003 Board 
decision.  The appellant has been informed of the need to 
provide evidence showing that his disability is related to 
service.  In addition, via the May 2001, April 2003 and 
February 2004 RO letters, and the January 2003 Board 
decision, the veteran was provided with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the basis of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decision, the SOC, and the Board 
decision, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.  In 
the case of cardiovascular disease, where the disability is 
manifested to a compensable degree within one year after 
service, service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.

The provisions of 38 C.F.R. § 3.304(b) provide that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the veteran contends he is entitled to service 
connection for a heart disorder which pre-existed his 
entrance into the service, but sustained a permanent 
aggravation of his condition during his active service.  In 
this respect, the service medical records include the 
December 1950 entrance examination report which shows the 
veteran had systolic murmur at apex (functional).  May and 
June 1951 notations further note the veteran was seen for 
complaints related to a heart disorder, was diagnosed with 
probable organic chronic rheumatic valvular disease with 
mitral insufficiency, inactive, and was recommended for 
discharge given his short period of service.  A July 1951 
report from a Medical Board Proceeding indicates that the 
veteran had rheumatic valvulitis, inactive, with deformity of 
valve resulting in mitral insufficiency which pre-existed the 
veteran's service to a disqualifying degree.

The post-service medical evidence includes copious records 
dated from 1977 to 2004 from various private health care 
providers, including J. Jackson, M.D., Tri-state Medical 
Clinic, P. Rozeman, M.D., Cardiovascular Consultants, D. 
Cooley, M.D., M. Futrell, M.D., Willis-Knighton Medical 
Center, and B. Walker, M.D.  Specifically, the Board notes 
that a January 2001 statement from Dr. Rozeman indicates he 
followed the veteran over the past few years after having 
valve operations secondary to his rheumatic heart disease.  
His history noted he was admitted to the service in 1950 and 
spent approximately 6 months until his discharge, presumably 
because of a worsening heart murmur and problems at that 
time.  Dr. Rozeman further noted that, although he was 
certainly unable to know exactly what happened over the 
veteran's 6 months of service, the veteran in fact got 
progressively worse over the period of 10 to 12 years leading 
to valve surgery.

The post-service medical evidence also includes a March 2004 
VA examination report which indicates the examiner reviewed 
the veteran's chart noting he had a heart murmur prior to 
joining the service, the severity of which was not documented 
very well, although it was determined to be a functional 
murmur.  The examiner also noted that the records included a 
note that a thrill was noted on physical examination while 
the veteran was in the service prior to his discharge, which 
suggested that the valve disease was pathological and not 
physiological.  The degree of severity of the veteran's 
condition was at least moderate, although the veteran did not 
report severe symptoms initially.  The examiner further noted 
that all of these findings suggested that a heart disorder 
did exist prior to the veteran's service, but that it was 
unclear from the records whether there was any particular 
aggravating factor to worsen the veteran's condition during 
service.  More importantly, the examiner concluded that it 
was as likely that the valvular heart disease progressed 
naturally while the veteran was in the service, although the 
progression was probably faster than it would have been with 
earlier treatment.  Because the veteran was not receiving 
therapy for valvular heart disease, it was likely that his 
condition progressed and became symptomatic by the time he 
was discharged from service or soon thereafter. 

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this respect, the evidence fails to include an opinion 
specifically indicating that the veteran's pre-existing heart 
disorder sustained a permanent aggravation during the 
veteran's active service.  The law is clear that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  38 U.S.C.A. § 1111, 1137 (West 2002).  As 
previously pointed out, clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2004).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  

In this case, although the January 2001 statement from Dr. 
Rozeman indicates the veteran was admitted to the service in 
1950 and spent approximately 6 months until his discharge 
presumably because of a worsening heart murmur and problems 
at that time, Dr. Rozeman further noted that he was certainly 
unable to know exactly what happened over the veteran's 6 
months of service.  More importantly, the March 2004 VA 
examination report concludes that it was as likely that the 
valvular heart disease progressed naturally while the veteran 
was in the service, although the progression was probably 
faster than it would have been with earlier treatment.  In 
sum, there is no evidence that the veteran's pre-existing 
heart disorder was permanently aggravated during his active 
service beyond the natural progression of the disorder.  

While the Board finds the veteran's contentions to be very 
credible as to the extent of the severity of his heart 
disorder, the medical evidence of record simply do not 
support his claim.  Therefore, the claim of service 
connection for a heart disorder must be denied.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).  Inasmuch as the preponderance 
of the evidence is against the veteran's claim, the 
application of the reasonable doubt doctrine is not warranted 
in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a heart disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


